Exhibit 10.1

 

AMENDED AND RESTATED ADVISORY AGREEMENT

 

DIVIDEND CAPITAL TRUST INC.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

DEFINITIONS.

 

 

 

 

2.

APPOINTMENT

 

 

 

 

3.

DUTIES OF THE ADVISOR

 

 

 

 

4.

AUTHORITY OF ADVISOR

 

 

 

 

5.

BANK ACCOUNTS

 

 

 

 

6.

RECORDS; ACCESS

 

 

 

 

7.

LIMITATIONS ON ACTIVITIES

 

 

 

 

8.

RELATIONSHIP WITH DIRECTORS

 

 

 

 

9.

FEES

 

 

 

 

10.

EXPENSES

 

 

 

 

11.

OTHER SERVICES

 

 

 

 

12.

FIDELITY BOND

 

 

 

 

13.

REIMBURSEMENT TO THE ADVISOR

 

 

 

 

14.

OTHER ACTIVITIES OF THE ADVISOR

 

 

 

 

15.

RELATIONSHIP OF ADVISOR AND COMPANY

 

 

 

 

16.

TERM; TERMINATION OF AGREEMENT

 

 

 

 

17.

TERMINATION BY EITHER PARTY

 

 

 

 

18.

ASSIGNMENT TO AN AFFILIATE

 

 

 

 

19.

PAYMENTS TO AND DUTIES OF ADVISOR UPON TERMINATION

 

 

 

 

20.

INDEMNIFICATION BY THE COMPANY

 

 

 

 

21.

INDEMNIFICATION BY ADVISOR

 

 

 

 

22.

NOTICES

 

 

 

 

23.

MODIFICATION

 

 

 

 

24.

SEVERABILITY

 

 

 

 

25.

CONSTRUCTION

 

 

 

 

26.

ENTIRE AGREEMENT

 

 

 

 

27.

INDULGENCES, NOT WAIVERS

 

 

 

 

28.

GENDER

 

 

 

 

29.

TITLES NOT TO AFFECT INTERPRETATION

 

 

 

 

30.

EXECUTION IN COUNTERPARTS

 

 

 

 

31.

INITIAL INVESTMENT

 

 

i

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED ADVISORY AGREEMENT

 

THIS AMENDED AND RESTATED ADVISORY AGREEMENT, dated as of November 21, 2003, as
amended, is between Dividend Capital Trust Inc., a Maryland corporation (the
“Company”), and Dividend Capital Advisors LLC, a Colorado limited liability
company (the “Advisor”) and amends the Advisory Agreement (the “Original
Agreement”) dated as of July 11, 2002 by and among the same parties.

 

W I T N E S S E T H

 

WHEREAS, the Company has filed with the Securities and Exchange Commission a
Registration Statement on Form S-11 covering a public offering of shares of its
common stock (“Shares”) and the Company may subsequently issue securities other
than such Shares (“Securities”) or otherwise raise additional capital;

 

WHEREAS, the Company and the Advisor wish to amend and restate the Original
Agreement;

 

WHEREAS, the Company intends to qualify as a REIT (as defined below), and to
invest its funds in investments permitted by the terms of the Registration
Statement and Sections 856 through 860 of the Code (as defined below);

 

WHEREAS, the Company desires to avail itself of the experience, sources of
information, advice, assistance and certain facilities of the Advisor and to
have the Advisor undertake the duties and responsibilities hereinafter set
forth, on behalf of, and subject to the supervision, of the Board of Directors
of the Company all as provided herein; and

 

WHEREAS, the Advisor is willing to undertake to render such services, subject to
the supervision of the Board of Directors, on the terms and conditions
hereinafter set forth;

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:

 

1.                                       DEFINITIONS.  As used in this Amended
and Restated Advisory Agreement (the “Agreement”), the following terms have the
definitions hereinafter indicated:

 

Acquisition Expenses. Any and all expenses, exclusive of Acquisition Fees,
incurred by the Company, the Advisor, or any Affiliate of either in connection
with the selection or acquisition of any Property, whether or not acquired,
including, without limitation, legal fees and expenses, travel and
communications expenses, costs of appraisals, nonrefundable option payments on
property not acquired, accounting fees and expenses, and title insurance.

 

Acquisition Fees. Any and all fees and commissions, exclusive of Acquisition
Expenses, paid by any person or entity to any other person or entity (including
any fees or commissions paid by or to any Affiliate of the Company or the
Advisor) in connection with making or investing in mortgage loans and the
selection or acquisition of any Property, including, without limitation, real
estate commissions, acquisition fees, finder’s fees, selection fees,
nonrecurring management fees, consulting fees, loan fees, points, or any other
fees or commissions of a similar nature.

 

Advisor. Dividend Capital Advisors LLC, a Colorado limited liability company,
any successor advisor to the Company, or any person or entity to which Dividend
Capital Advisors LLC or any successor advisor subcontracts substantially all of
its functions.

 

--------------------------------------------------------------------------------


 

Advisor Asset Management Fee. An amount of up to 0.75% per annum of the
Company’s aggregate Real Estate Value (excluding the Real Estate Asset Value of
any Properties for which the Company paid an acquisition fee in accordance with
Section 9(a)(i)).

 

Affiliate or Affiliated. As to any individual, corporation, partnership, trust
or other association, (i) any Person or entity, directly or indirectly, through
one or more intermediaries controlling, controlled by, or under common control
with such other person or entity; (ii) any Person or entity, directly or
indirectly owning or controlling ten percent (10%) or more of the outstanding
voting securities of such other person or entity; (iii) any officer, director,
partner, or trustee of such other person or entity; (iv) any Person ten percent
(10%) or more of whose outstanding voting securities are directly or indirectly
owned, controlled, or held, with power to vote, by such other person; and (v) if
such other person or entity is an officer, director, partner, or trustee of a
Person or entity, the Person or entity for which such Person or entity acts in
any such capacity.

 

Appraised Value. Value according to an appraisal made by an Independent
Appraiser.

 

Articles of Incorporation. The Articles of Incorporation of the Company, as
amended from time to time.

 

Average Invested Assets. For a specified period, the average of the aggregate
book value of the assets of the Company invested, directly or indirectly, in
Properties and loans made by the Company which are secured by real estate before
reserves for depreciation or bad debts or other similar non-cash reserves,
computed by taking the average of such values at the end of each month during
such period.

 

Board of Directors or Board. The persons holding such office, as of any
particular time, under the Articles of Incorporation of the Company, whether
they be the Directors named therein or additional or successor Directors.

 

Bylaws. The bylaws of the Company, as the same are in effect from time to time.

 

Cash from Financings. Net cash proceeds realized by the Company from the
financing of Company Property or from the refinancing of any Company
indebtedness.

 

Cash from Sales. Net cash proceeds realized by the Company from the sale,
exchange or other disposition of any of its assets after deduction of all
expenses incurred in connection therewith. Cash from Sales shall not include
Cash from Financings.

 

Cash from Sales and Financings. The total sum of Cash from Sales and Cash from
Financings.

 

Cause. With respect to the termination of this Agreement, fraud, criminal
conduct, willful misconduct or willful or negligent breach of fiduciary duty by
the Advisor, breach of this Agreement, a default by the Sponsor under the
guarantee by the Sponsor to the Company or the bankruptcy of the Sponsor.

 

Change of Control. A change of control of the Company of such a nature that
would be required to be reported in response to the disclosure requirements of
Schedule 14A of Regulation 14A promulgated under the Securities Exchange Act of
1934, as amended, as enacted and in force on the date hereof (the “Exchange
Act”), whether or not the Company is then subject to such reporting
requirements; provided, however, that, without limitation, a change of control
shall be deemed to have occurred if: (i) any “person” (within the meaning of
Section 13(d) of the Exchange Act) is or becomes the “beneficial owner” (as that
term is defined in Rule 13d-3, as enacted and in force on the date hereof, under
the

 

2

--------------------------------------------------------------------------------


 

Exchange Act) of securities of the Company representing 8.5% or more of the
combined voting power of the Company’s securities then outstanding; (ii) there
occurs a merger, consolidation or other reorganization of the Company which is
not approved by the Board of Directors of the Company; (iii) there occurs a
sale, exchange, transfer or other disposition of substantially all of the assets
of the Company to another entity, which disposition is not approved by the Board
of Directors of the Company; or (iv) there occurs a contested proxy solicitation
of the Stockholders of the Company that results in the contesting party electing
candidates to a majority of the Board of Directors’ positions next up for
election.

 

Code. Internal Revenue Code of 1986, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.

 

Company. Dividend Capital Trust Inc., a corporation organized under the laws of
the State of Maryland.

 

Company Property. Any and all property, real, personal or otherwise, tangible or
intangible, which is transferred or conveyed to the Company (including all
rents, income, profits and gains therefrom), and which is owned or held by, or
for the account of, the Company.

 

Competitive Real Estate Commission. A real estate or brokerage commission for
the purchase or sale of property which is reasonable, customary, and competitive
in light of the size, type, and location of the property.  The total of all real
estate commissions paid by the Company to all Persons (including the
Subordinated Disposition Fee payable to the Advisor) in connection with any Sale
of one or more of the Company’s Properties shall not exceed the lesser of (i) a
Competitive Real Estate Commission or (ii) six percent of the gross sales price
of the Property or Properties.

 

Contract Purchase Price. The amount actually paid or allocated (as of the date
of purchase) to the purchase, development, construction or improvement of
property, exclusive of Acquisition Fees and Acquisition Expenses.

 

Contract Sales Price. The total consideration received by the Company for the
sale of a Company Property.

 

Cumulative Return. For the period for which the calculation is being made, the
percentage resulting from dividing (A) the total Distributions paid on each
Distribution date during such period (without regard to Distributions paid out
of Cash from Sales and Financings), by (B) the product of (i) the average
Invested Capital for such period (calculated on a daily basis), and (ii) the
number of years (including fractions thereof) elapsed during such period.

 

Dealer Manager.  Dividend Capital Securities LLC, an Affiliate of the Advisor,
or such other Person or entity selected by the Board of Directors to act as the
dealer manager for the Offering.  Dividend Capital Securities LLC is a member of
the National Association of Securities Dealers, Inc.

 

Dealer Manager Fee.  Up to: (a) 2.5% of Gross Proceeds payable to the Dealer
Manager for serving as the dealer manager of the Offering with respect to the
first $100 million of Gross Proceeds; and (b) 2.0% of Gross Proceeds payable to
the Dealer Manager for serving as the dealer manager of the Offering with
respect to any Gross Proceeds thereafter.

 

Director. A member of the Board of Directors of the Company.

 

3

--------------------------------------------------------------------------------


 

Distributions. Any distributions of money or other property by the Company to
owners of Shares, including distributions that may constitute a return of
capital for federal income tax purposes.

 

Equity Interest. The stock of or other interests in, or warrants or other rights
to purchase the stock of or other interests in, any entity that has borrowed
money from the Company or that is a tenant of the Company or that is a parent or
controlling Person of any such borrower or tenant.

 

Equity Shares. Transferable shares of beneficial interest of the Company of any
class or series, including common shares or preferred shares.

 

Final Closing Date. The last date on which purchasers of Shares offered pursuant
to the Prospectus are issued such Shares.

 

Good Reason. With respect to the termination of this Agreement, (i) any failure
to obtain a satisfactory agreement from any successor to the Company to assume
and agree to perform the Company’s obligations under this Agreement; or (ii) any
material breach of this Agreement of any nature whatsoever by the Company.

 

Gross Proceeds. The aggregate purchase price of all Shares sold for the account
of the Company through the Offering, without deduction for Selling Commissions,
volume discounts, the marketing support and due diligence expense reimbursement
fee or Organization and Offering Expenses. For the purpose of computing Gross
Proceeds, the purchase price of any Share for which reduced Selling Commissions
are paid to the Dealer Manager or a Soliciting Dealer (where net proceeds to the
Company are not reduced) shall be deemed to be $10.00.

 

Independent Appraiser. A qualified appraiser of real estate as determined by the
Board. Membership in a nationally recognized appraisal society such as the
American Institute of Real Estate Appraisers (“M.A.I.”) or the Society of Real
Estate Appraisers (“S.R.E.A.”) shall be conclusive evidence of such
qualification.

 

Independent Director. A Director who is not and within the last two years has
not been directly or indirectly associated with the Advisor by virtue of (i)
ownership of an interest in the Advisor or its Affiliates, (ii) employment by
the Advisor or its Affiliates, (iii) service as an officer or director of the
Advisor or its Affiliates, (iv) performance of services, other than as a
Director, for the Company, (v) service as a director or trustee of more than
three real estate investment trusts advised by the Advisor, or (vi) maintenance
of a material business or professional relationship with the Advisor or any of
its Affiliates. A business or professional relationship is considered material
if the gross revenue derived by the Director from the Advisor and Affiliates
exceeds 5% of either the Director’s annual gross revenue during either of the
last two years or the Director’s net worth on a fair market value basis. An
indirect relationship shall include circumstances in which a Director’s spouse,
parents, children, siblings, mothers- or fathers-in-law, sons- or
daughters-in-law, or brothers- or sisters-in-law is or has been associated with
the Advisor, any of its Affiliates, or the Company.

 

Independent Expert. A person or entity with no material current or prior
business or personal relationship with the Advisor or the Directors and who is
engaged to a substantial extent in the business of rendering opinions regarding
the value of assets of the type held by the Company.

 

Invested Capital. The amount calculated by multiplying the total number of
Shares purchased by stockholders by the issue price, reduced by the portion of
any Distribution that is attributable to Net Sales Proceeds and by any amounts
paid by the Company to repurchase Shares pursuant to the Company’s plan for
redemption of Shares.

 

4

--------------------------------------------------------------------------------


 

Joint Ventures. The joint venture or partnership arrangements (other than
Dividend Capital Operating Partnership LP) in which the Company is a co-venturer
or general partner which are established to acquire Properties.

 

Listing. The listing of the Shares of the Company on a national securities
exchange or over-the-counter market.

 

Net Income. For any period, the total revenues applicable to such period, less
the total expenses applicable to such period excluding additions to reserves for
depreciation, bad debts or other similar non-cash reserves; provided, however,
Net Income for purposes of calculating total allowable Operating Expenses (as
defined herein) shall exclude the gain from the sale of the Company’s assets.

 

Net Sales Proceeds. In the case of a transaction described in clause (A) of the
definition of Sale, the proceeds of any such transaction less the amount of all
real estate commissions and closing costs paid by the Operating Partnership.  In
the case of a transaction described in clause (B) of such definition, Net Sales
Proceeds means the proceeds of any such transaction less the amount of any legal
and other selling expenses incurred by the Operating Partnership in connection
with such transaction.  In the case of a transaction described in clause (C) of
such definition, Net Sales Proceeds means the proceeds of any such transaction
actually distributed to the Operating Partnership from the Joint Venture less
any expenses incurred by the Operating Partnership in connection with such
transaction.  In the case of a transaction described in clause (D) of the
definition of Sale, Net Sales Proceeds means the proceeds of such transaction or
series of transactions less the amount of all commissions and closing costs paid
by the Operating Partnership.  In the case of transactions described in clause
(E) of such definition, Net Sales Proceeds means the proceeds of any such
transaction less the amount of all selling costs and other expenses incurred by
the Operating Partnership in connection with such transaction.  Net Sales
Proceeds shall also include, in the case of any lease of a Property consisting
of a building only, any amounts that the Company determines, in its discretion,
to be economically equivalent to proceeds of a Sale.  Net Sales Proceeds shall
not include any amounts used to repay the outstanding indebtedness secured by
the asset disposed of in the sale.

 

Offering. The initial public offering of Shares pursuant to the Prospectus.

 

Operating Expenses. All costs and expenses incurred by the Company, as
determined under generally accepted accounting principles, which in any way are
related to the operation of the Company or to Company business, including
advisory fees and the Advisor Asset Management Fees, but excluding (i) the
expenses of raising capital such as Organizational and Offering Expenses, the
Dealer Manager Fee, Selling Commissions, legal, audit, accounting, underwriting,
brokerage, listing, registration, and other fees, printing and other such
expenses and tax incurred in connection with the issuance, distribution,
transfer, registration and Listing of the Shares, (ii) interest payments, (iii)
taxes, (iv) non-cash expenditures such as depreciation, amortization and bad
loan reserves, (v) the Property Management Fee and (vi) Acquisition Fees and
Acquisition Expenses, real estate commissions on the sale of property, and other
expenses connected with the acquisition, and ownership of real estate interests,
mortgage loans or other property (such as the costs of foreclosure, insurance
premiums, legal services, maintenance, repair and improvement of property).

 

Operating Partnership.  Dividend Capital Operating Partnership LP, the limited
partnership through which the Company will own the Properties.

 

OP Unit.  Units of limited partnership interest in the Operating Partnership.

 

5

--------------------------------------------------------------------------------


 

Organizational and Offering Expenses.  Any and all costs and expenses, other
than Selling Commissions and the Dealer Manager Fee and due diligence expense
reimbursement fee, incurred by the Advisor or any Affiliate in connection with
the formation, qualification and registration of the Company and the marketing
and distribution of Shares, including, without limitation, the following: total
underwriting and brokerage discounts and commissions (including fees of the
underwriters’ attorneys); legal, accounting and escrow fees; printing, amending,
supplementing, mailing and distribution costs; salaries of employees while
engaged in registering, marketing and wholesaling the Shares; filing,
registration and qualification fees and taxes; telegraph and telephone costs;
and all advertising and marketing expenses, including the costs related to
investor and broker-dealer sales meetings.  The Organizational and Offering
Expenses paid by the Company in connection with formation of the Company will
not exceed (a) 3% of the first $100 million of Gross Proceeds raised in
connection with the Offering; and (b) 2% of any Gross Proceeds raised in
connection with the Offering thereafter.

 

Permitted Affiliate.  Any Affiliate of the Advisor other than an Affiliate that
is a property management company engaged to manage any properties or other
assets owned directly or indirectly by the Company.

 

Person. An individual, corporation, partnership, trust, joint venture, limited
liability company or other entity.

 

Property or Properties. (i) The real properties, including the buildings located
thereon, or (ii) the real properties only, or (iii) the buildings only, which
are acquired by the Company or the Operating Partnership, either directly or
through joint venture arrangements or other partnerships.

 

Property Management Fee.  Fees paid to a property management company (which may
be an Affiliate of the Advisor) in consideration for the management and leasing
of Properties.

 

Prospectus. “Prospectus” has the meaning set forth in Section 2(10) of the
Securities Act of 1933, as amended (the “Securities Act”), including a
preliminary Prospectus, an offering circular as described in Rule 256 of the
General Rules and Regulations under the Securities Act or, in the case of an
intrastate offering, any document by whatever name known, utilized for the
purpose of offering and selling securities to the public.

 

Real Estate Asset Value. The amount actually paid or allocated to the purchase,
development, construction or improvement of a Property, exclusive of Acquisition
Fees and Acquisition Expenses.

 

Registration Statement. The Registration Statement filed on Form S-11 with
respect to the Offering, of which the Prospectus is a part.

 

REIT. A “real estate investment trust” under Sections 856 through 860 of the
Code.

 

Sale or Sales.  Any transaction or series of transactions whereby: (A) the
Operating Partnership sells, grants, transfers, conveys, or relinquishes its
ownership of any Property or portion thereof, including the lease of any
Property consisting of the building only, and including any event with respect
to any Property which gives rise to a significant amount of insurance proceeds
or condemnation awards; (B) the Operating Partnership sells, grants, transfers,
conveys, or relinquishes its ownership of all or substantially all of the
interest of the Operating Partnership in any Joint Venture in which it is a
co-venturer or partner; or (C) any Joint Venture in which the Operating
Partnership is a co-venturer or partner sells, grants, transfers, conveys, or
relinquishes its ownership of any Property or portion thereof, including any
event with respect to any Property which gives rise to insurance claims or
condemnation awards; (D) the Operating Partnership sells, grants, conveys, or
relinquishes its interest in any asset, or portion thereof,

 

6

--------------------------------------------------------------------------------


 

including any event with respect to any asset which gives rise to a significant
amount of insurance proceeds or similar awards; or (E) the Operating Partnership
sells or otherwise disposes of or distributes all of its assets in liquidation
of the Operating Partnership.

 

Securities. Any Equity Shares, Excess Shares, as such term is defined in the
Company’s Articles of Incorporation, any other stock, shares or other evidences
of equity or beneficial or other interests, voting trust certificates, bonds,
debentures, notes or other evidences of indebtedness, secured or unsecured,
convertible, subordinated or otherwise, or in general any instruments commonly
known as “securities” or any certificates of interest, shares or participations
in, temporary or interim certificates for, receipts for, guarantees of, or
warrants, options or rights to subscribe to, purchase or acquire, any of the
foregoing.

 

Selling Commissions.  Up to: (a) 7% of Gross Proceeds payable to the Dealer
Manager or Soliciting Dealers with respect to Securities sold by them with
respect to the first $100 million of Gross Proceeds; and (b) 6% of Gross
Proceeds payable to the Dealer Manager or Soliciting Dealers with respect to
Securities sold by them with respect to any Gross Proceeds thereafter; provided
that the selling commission may be up to 7% with respect to Gross Proceeds
resulting from a sale of Securities to a purchaser that elects to pay a deferred
commission.  The Company shall restrict the Dealer Manager from re-allowing in
excess of 1% of the fee it receives for acting as Dealer Manager.

 

Shares. The shares of the common stock of the Company to be sold in the
Offering.

 

Soliciting Dealers. Broker-dealers who are members of the National Association
of Securities Dealers, Inc., or that are exempt from broker-dealer registration,
and who, in either case, have executed participating broker or other agreements
with the Dealer Manager to sell Shares.

 

Special OP Units.  The separate series of limited partnership interests to be
issued in accordance with Paragraph 9(d).

 

Sponsor. Any Person directly or indirectly instrumental in organizing, wholly or
in part, the Company or any Person who will control, manage or participate in
the management of the Company, and any Affiliate of such Person.  Not included
is any Person whose only relationship with the Company is that of an independent
property manager of Company assets, and whose only compensation is as such.
Sponsor does not include wholly independent third parties such as attorneys,
accountants, and underwriters whose only compensation is for professional
services.

 

Stockholders. The registered holders of the Company’s Shares.

 

Stockholders’ 7% Return. As of each date, an aggregate amount equal to a 7%
cumulative, noncompounded, annual return on Invested Capital.

 

Termination Date. The date of termination of the Agreement.

 

Termination Event.  The termination or nonrenewal of this Agreement (i) in
connection with a merger, sale of assets or transaction involving the Company
pursuant to which a majority of the Directors then in office are replaced or
removed, (ii) by the Advisor for Good Reason or (iii) by the Company other than
for Cause.

 

Total Property Cost. With regard to any Company Property, an amount equal to the
sum of the Real Estate Asset Value of such Property plus the Acquisition Fees
paid in connection with such Property.

 

7

--------------------------------------------------------------------------------


 

2%/25% Guidelines. For any year in which the Company qualifies as a REIT, the
requirement pursuant to the guidelines of the North American Securities
Administrators Association, Inc. that, in any 12 month period, total Operating
Expenses not exceed the greater of 2% of the Company’s Average Invested Assets
during such 12 month period or 25% of the Company’s Net Income over the same 12
month period.

 

Valuation. An estimate of value of the assets of the Company as determined by an
Independent Expert.

 

2.                                       APPOINTMENT. The Company hereby
appoints the Advisor to serve as its advisor on the terms and conditions set
forth in this Agreement, and the Advisor hereby accepts such appointment.

 

3.                                       DUTIES OF THE ADVISOR. The Advisor
undertakes to use its best efforts to present to the Company potential
investment opportunities and to provide a continuing and suitable investment
program consistent with the investment objectives and policies of the Company as
determined and adopted from time to time by the Directors. In performance of
this undertaking, subject to the supervision of the Directors and consistent
with the provisions of the Registration Statement, Articles of Incorporation and
Bylaws of the Company, the Advisor shall, either directly or by engaging a
Permitted Affiliate:

 

(a)                                  serve as the Company’s investment and
financial advisor and provide research and economic and statistical data in
connection with the Company’s assets and investment policies;

 

(b)                                 provide the daily management of the Company
and perform and supervise the various administrative functions reasonably
necessary for the management of the Company;

 

(c)                                  investigate, select, and, on behalf of the
Company, engage and conduct business with such Persons as the Advisor deems
necessary to the proper performance of its obligations hereunder, including but
not limited to consultants, accountants, correspondents, lenders, technical
advisors, attorneys, brokers, underwriters, corporate fiduciaries, escrow
agents, depositaries, custodians, agents for collection, insurers, insurance
agents, banks, builders, developers, property owners, mortgagors, and any and
all agents for any of the foregoing, including Affiliates of the Advisor, and
Persons acting in any other capacity deemed by the Advisor necessary or
desirable for the performance of any of the foregoing services, including but
not limited to entering into contracts in the name of the Company with any of
the foregoing;

 

(d)                                 consult with the officers and Directors of
the Company and assist the Directors in the formulation and implementation of
the Company’s financial policies, and, as necessary, furnish the Directors with
advice and recommendations with respect to the making of investments consistent
with the investment objectives and policies of the Company and in connection
with any borrowings proposed to be undertaken by the Company;

 

(e)                                  subject to the provisions of Paragraphs
3(g) and 4 hereof, (i) locate, analyze and select potential investments in
Properties, (ii) structure and negotiate the terms and conditions of
transactions pursuant to which investment in Properties will be made; (iii) make
investments in Properties on behalf of the Company in compliance with the
investment objectives and policies of the Company; (iv) arrange for financing
and refinancing and make other changes in the asset or capital structure of, and
dispose of, reinvest the proceeds from the sale of, or otherwise deal with the
investments in, Property; and (v) enter into leases and service contracts for
Company Property and, to the extent necessary, perform all other operational
functions for the maintenance and administration of such Company Property;

 

8

--------------------------------------------------------------------------------


 

(f)                                    provide the Directors with periodic
reports regarding prospective investments in Properties;

 

(g)                                 obtain the prior approval of the Directors
(including a majority of all Independent Directors) for any and all investments
in Properties;

 

(h)                                 negotiate on behalf of the Company with
banks or lenders for loans to be made to the Company, and negotiate on behalf of
the Company with investment banking firms and broker-dealers or negotiate
private sales of Shares and Securities or obtain loans for the Company, but in
no event in such a way so that the Advisor shall be acting as broker-dealer or
underwriter; and provided, further, that any fees and costs payable to third
parties incurred by the Advisor in connection with the foregoing shall be the
responsibility of the Company;

 

(i)                                     obtain reports (which may be prepared by
the Advisor or its Affiliates), where appropriate, concerning the value of
investments or contemplated investments of the Company in Properties;

 

(j)                                     from time to time, or at any time
reasonably requested by the Directors, make reports to the Directors of its
performance of services to the Company under this Agreement;

 

(k)                                  provide the Company with all necessary cash
management services;

 

(l)                                     do all things necessary to assure its
ability to render the services described in this Agreement;

 

(m)                               deliver to or maintain on behalf of the
Company copies of all appraisals obtained in connection with the investments in
Properties; and

 

(n)                                 notify the Board of all proposed material
transactions before they are completed.

 

4.                                       AUTHORITY OF ADVISOR.

 

(a)                                  Pursuant to the terms of this Agreement
(including the restrictions included in this Paragraph 4 and in Paragraph 7),
and subject to the continuing and exclusive authority of the Directors over the
management of the Company, the Directors hereby delegate to the Advisor the
authority to (1) locate, analyze and select investment opportunities, (2)
structure the terms and conditions of transactions pursuant to which investments
will be made or acquired for the Company, (3) acquire Properties in compliance
with the investment objectives and policies of the Company, (4) arrange for
financing or refinancing Property, (5) enter into leases and service contracts
for the Company’s Property, (6) oversee Affiliated and non-Affiliated property
managers who perform services for the Company; and (7) manage accounting and
other record-keeping functions for the Company.

 

(b)                                 Notwithstanding the foregoing, any
investment in Properties, including any acquisition of Property by the Company
(as well as any financing acquired by the Company in connection with such
acquisition), will require the prior approval of the Directors (including a
majority of the Independent Directors).

 

(c)                                  If a transaction requires approval by the
Independent Directors, the Advisor will deliver to the Independent Directors all
documents required by them to properly evaluate the proposed investment in the
Property.

 

9

--------------------------------------------------------------------------------


 

The prior approval of a majority of the Independent Directors and a majority of
the Directors not otherwise interested in the transaction will be required for
each transaction which is proposed for the Company by the Advisor or its
Affiliates. The Directors may, at any time upon the giving of notice to the
Advisor, modify or revoke the authority set forth in this Paragraph 4. If and to
the extent the Directors so modify or revoke the authority contained herein, the
Advisor shall henceforth submit to the Directors for prior approval such
proposed transactions involving investments in Property as thereafter require
prior approval, provided however, that such modification or revocation shall be
effective upon receipt by the Advisor and shall not be applicable to investment
transactions to which the Advisor has committed the Company prior to the date of
receipt by the Advisor of such notification.

 

5.                                       BANK ACCOUNTS.  The Advisor may
establish and maintain one or more bank accounts in its own name for the account
of the Company or in the name of the Company and may collect and deposit into
any such account or accounts, and disburse from any such account or accounts,
any money on behalf of the Company, under such terms and conditions as the
Directors may approve, provided that no funds shall be commingled with the funds
of the Advisor; and the Advisor shall from time to time render appropriate
accountings of such collections and payments to the Directors and to the
auditors of the Company.

 

6.                                       RECORDS; ACCESS.  The Advisor shall
maintain appropriate records of all its activities hereunder and make such
records available for inspection by the Directors and by counsel, auditors and
authorized agents of the Company, at any time or from time to time during normal
business hours. The Advisor shall at all reasonable times have access to the
books and records of the Company.

 

7.                                       LIMITATIONS ON ACTIVITIES.  Anything
else in this Agreement to the contrary notwithstanding, the Advisor shall
refrain from taking any action which, in its sole judgment made in good faith,
would (a) adversely affect the status of the Company as a REIT, (b) subject the
Company to regulation under the Investment Company Act of 1940, as amended, or
(c) violate any law, rule, regulation or statement of policy of any governmental
body or agency having jurisdiction over the Company, its Shares or its
Securities, or otherwise not be permitted by the Articles of Incorporation or
Bylaws of the Company, except if such action shall be ordered by the Directors,
in which case the Advisor shall notify promptly the Directors of the Advisor’s
judgment of the potential impact of such action and shall refrain from taking
such action until it receives further clarification or instructions from the
Directors. In such event the Advisor shall have no liability for acting in
accordance with the specific instructions of the Directors so given.
Notwithstanding the foregoing, the Advisor, its directors, officers, employees
and stockholders, and stockholders, directors and officers of the Advisor’s
Affiliates shall not be liable to the Company or to the Directors or
stockholders for any act or omission by the Advisor, its directors, officers or
employees, or stockholders, directors or officers of the Advisor’s Affiliates
taken or omitted to be taken in the performance of their duties under this
Agreement except as provided in Paragraphs 20 and 21 of this Agreement.

 

8.                                       RELATIONSHIP WITH DIRECTORS.  Subject
to paragraph 7 of this Agreement and to restrictions advisable with respect to
the qualification of the Company as a REIT, directors, officers and employees of
the Advisor or an Affiliate of the Advisor or any corporate parents of an
Affiliate, or directors, officers or stockholders of any director, officer or
corporate parent of an Affiliate may serve as a Director and as officers of the
Company, except that no director, officer or employee of the Advisor or its
Affiliates who also is a Director or officer of the Company shall receive any
compensation from the Company for serving as a Director or officer other than
reasonable reimbursement for travel and related expenses incurred in attending
meetings of the Directors.

 

10

--------------------------------------------------------------------------------


 

9.                                       FEES.

 

(a)                                  Acquisition Fees. The Advisor shall receive
as compensation for services rendered in connection with the investigation,
selection and acquisition (by purchase, investment or exchange) of Property an
Acquisition Fee payable by the Company. The Acquisition Fees shall be reduced to
the extent that, and, if necessary to limit, the total compensation paid to all
persons involved in the acquisition of any Property to the amount customarily
charged in arm’s-length transactions by other persons or entities rendering
similar services as an ongoing public activity in the same geographical location
and for comparable types of Properties and to the extent that other acquisition
fees, finder’s fees, real estate commissions, or other similar fees or
commissions are paid by any person in connection with the transaction.  The
total Acquisition Fees paid to the Advisor or its Affiliates shall not exceed
(i) 3% of the Contract Purchase Price of Properties acquired directly or
indirectly by the Company for the first $170 million in aggregate Contract
Purchase Price of Properties acquired; and (ii) 1% of the Contract Purchase
Price of Properties acquired directly or indirectly by the Company thereafter. 
Acquisition Fees shall be payable on the acquisition of a specific property or
the acquisition of a portfolio of properties through a purchase of assets,
merger or similar transaction.  However, the total of all Acquisition Fees and
Acquisition Expenses payable with respect to any Property shall not exceed 6% of
the Contract Purchase Price of such Property unless fees in excess of such
amount are approved by a majority of the Directors not interested in such
transaction and by a majority of the Independent Directors not interested in
such transaction.

 

(b)                                 Subordinated Disposition Fee. If the Advisor
or an Affiliate provides a substantial amount of the services (as determined by
a majority of the Independent Directors) in connection with the Sale of one or
more Properties, the Advisor or an Affiliate shall receive a Subordinated
Disposition Fee equal to the lesser of (i) one-half of a Competitive Real Estate
Commission or (ii) 3% of the sales price of such Property or Properties. The
Subordinated Disposition Fee will be paid only if Stockholders have received
total Distributions in an amount equal to the sum of their aggregate Invested
Capital and their aggregate Stockholders’ 7% Return. To the extent that
Subordinated Disposition Fees are not paid by the Company on a current basis due
to the foregoing limitation, the unpaid fees will be accrued and paid at such
time as the subordination conditions have been satisfied. The Subordinated
Disposition Fee may be paid in addition to real estate commissions paid to
non-Affiliates, provided that the total real estate commissions paid to all
Persons by the Company shall not exceed an amount equal to the lesser of (i) 6%
of the Contract Sales Price of a Property or (ii) the Competitive Real Estate
Commission. In the event this Agreement is terminated prior to such time as the
Stockholders have received total Distributions in an amount equal to 100% of
Invested Capital plus an amount sufficient to pay the Stockholders’ 7% Return
through the Termination Date, an appraisal of the Properties then owned by the
Company shall be made and the Subordinated Disposition Fee on Properties
previously sold will be deemed earned if the Appraised Value of the Properties
then owned by the Company plus total Distributions received prior to the
Termination Date equals 100% of Invested Capital plus an amount sufficient to
pay the Stockholders’ 7% Return through the Termination Date. Upon Listing, if
the Advisor has accrued but not been paid such Subordinated Disposition Fee,
then for purposes of determining whether the subordination conditions have been
satisfied, Stockholders will be deemed to have received a Distribution in the
amount equal to the product of the total number of Shares outstanding and the
average closing price of the Shares over a period, beginning 180 days after
Listing, of 30 days during which the Shares are traded.

 

(c)                                  Advisor Asset Management Fee. The Advisor
shall receive as compensation for services rendered in connection with the
management of the Company’s assets the Advisor Asset Management Fee.  The
Advisor Asset Management Fee shall be payable by the Company in cash or in
Shares at the option of the Advisor, and may be deferred, in whole or in part,
from time to time, by the Advisor (without interest).  The Advisor Asset
Management Fee shall be calculated monthly, not to

 

11

--------------------------------------------------------------------------------


 

exceed a rate of 0.0625% per month.  The Advisor Asset Management Fee calculated
with respect to each month shall be payable by the Company on the first business
day following the last day of such month.

 

(d)                                 Operating Partnership Interests.  The
Advisor will make a capital contribution of $200,000 to the Operating
Partnership in exchange for OP Units.  An affiliate of the Advisor also will be
issued OP Units constituting a separate series of limited partnership interests
(the “Special OP Units”).  The holder of the Special OP Units will be entitled
to distributions from the Operating Partnership in an amount equal to 15% of the
Net Sales Proceeds after the holders of regular partnership interests have
received cumulative distributions from the Operating Partnership from operating
income, sales proceeds or other sources equal to their capital contributions to
the Operating partnership plus a 7% cumulative, noncompounded annualized return
thereon.  Upon the earliest to occur of the termination of this Agreement for
Cause, a Termination  Event or the Listing, all of the Special OP Units shall be
redeemed by the Operating Partnership.  In the case of a redemption upon a
Termination Event or the Listing, the Special OP Units shall be redeemed for an
aggregate amount equal to the Net Sales Proceeds that would have been
distributed to the holders of Special OP Units in accordance with the preceding
sentence if a transaction within the meaning of clause (E) of the definition of
Sale had occurred on such date, all assets of the Operating Partnership had been
sold for their fair market value and all liabilities of the Operating
Partnership had been satisfied in full according to their terms.  In determining
the fair market value of the assets of the Operating Partnership, (i) in
connection with a Termination Event, the Company shall obtain an appraisal of
the properties of the Operating Partnership and (ii) in connection with the
Listing, the Company shall make such determination taking into account the
market value of the Company’s listed Shares based upon the average closing
price, or average of bid and asked prices, as the case may be, during a period
of 30 days during which such Shares are traded beginning 180 days after the
Listing.  If the Agreement is terminated or not renewed by the Company for
Cause, the Special OP Units shall be redeemed by the Operating Partnership for
$1.  The Operating Partnership will redeem the Special OP Units for cash.  There
shall be a corresponding allocation of profits of the Operating Partnership made
to the holder of the Special OP Units in connection with the amounts payable
hereunder and such amounts will be payable only out of profits of the Operating
Partnership.

 

(e)                                  Loans from Affiliates. If any loans are
made to the Company by an Affiliate of the Advisor, the maximum amount of
interest that may be charged by such Affiliate shall be the lesser of (i) 1%
above the prime rate of interest charged from time to time by the principal bank
then used by the Company and (ii) the rate that would be charged to the Company
by unrelated lending institutions on comparable loans for the same purpose. The
terms of any such loans shall be no less favorable than the terms available
between non-Affiliated Persons for similar commercial loans.

 

(f)                                    Changes to Fee Structure. In the event of
Listing, the Company and the Advisor shall negotiate in good faith to establish
a fee structure appropriate for a perpetual-life entity. A majority of the
Independent Directors must approve the new fee structure negotiated with the
Advisor. In negotiating a new fee structure, the Independent Directors shall
consider all of the factors they deem relevant, including, but not limited to:
(i) the amount of the advisory fee in relation to the asset value, composition
and profitability of the Company’s portfolio; (ii) the success of the Advisor in
generating opportunities that meet the investment objectives of the Company;
(iii) the rates charged to other REITs and to investors other than REITs by
Advisors performing the same or similar services; (iv) additional revenues
realized by the Advisor and its Affiliates through their relationship with the
Company, including loan administration, underwriting or broker commissions,
servicing, engineering, inspection and other fees, whether paid by the REIT or
by others with whom the REIT does business; (v) the quality and extent of
service and advice furnished by the Advisor; (vi) the performance of the
investment portfolio of the REIT, including income, conversion or appreciation
of capital, and number and frequency of problem investments; and (vii) the
quality of the Property portfolio of the Company in relationship to the

 

12

--------------------------------------------------------------------------------


 

investments generated by the Advisor for its own account.  The new fee structure
can be no more favorable to the Advisor than the current fee structure.

 

(g)                                 Exclusion of Certain Transactions.  In the
event the Company shall propose to enter into any transaction in which an
officer or director of the Company, the Advisor, or any Affiliate of the Company
or the Advisor has a direct or indirect interest, then (i) such transaction
shall be approved by a majority of the Board of Directors and also by a majority
of the Independent Directors and (ii) any commissions or remuneration received
by any such persons in connection with such transaction shall be deducted from
the fees payable under this Agreement.

 

10.                                 EXPENSES.

 

(a)                                  In addition to the compensation paid to the
Advisor pursuant to Paragraph 9 hereof, the Company shall pay directly or
reimburse the Advisor for all of the expenses paid or incurred by the Advisor in
connection with the services it provides to the Company pursuant to this
Agreement, including, but not limited to:

 

(i)                                     the Company’s Organizational and
Offering Expenses; provided, however, that within 60 days after the end of the
month in which the Offering terminates, the Advisor shall reimburse the Company
for any Organizational and Offering Expenses reimbursement received by the
Advisor pursuant to this Paragraph 10, to the extent that such reimbursement
exceeds the maximum amount permitted or, at the option of the Company, such
excess shall be subtracted from the next reimbursement of expense to be made by
the Company pursuant to this paragraph 10.  The Advisor shall be responsible for
the payment of all the Company’s Organizational and Offering Expenses in excess
of the maximum amount permitted;

 

(ii)                                  Acquisition Expenses incurred in
connection with the selection and acquisition of Properties at the lesser of the
actual cost or 90% of the competitive rate charged by unaffiliated persons
providing similar goods and services in the same geographic location;

 

(iii)                               the actual cost of goods and services used
by the Company and obtained from entities not affiliated with the Advisor, other
than Acquisition Expenses, including brokerage fees paid in connection with the
purchase and sale of securities;

 

(iv)                              interest and other costs for borrowed money,
including discounts, points and other similar fees;

 

(v)                                 taxes and assessments on income of the
Company or Properties;

 

(vi)                              costs associated with insurance required in
connection with the business of the Company or by the Directors;

 

(vii)                           expenses of managing and operating Properties
owned by the Company, whether payable to an Affiliate of the Company or a
non-affiliated Person.

 

(viii)                        all expenses in connection with payments to the
Directors and meetings of the Directors and Stockholders;

 

(ix)                                expenses associated with Listing or with the
issuance and distribution of Shares and Securities, such as selling commissions
and fees, advertising expenses, taxes, legal and accounting fees, Listing and
registration fees, and other Organization and Offering Expenses;

 

13

--------------------------------------------------------------------------------


 

(x)                                   expenses connected with payments of
Distributions in cash or otherwise made or caused to be made by the Company to
the Stockholders;

 

(xi)                                expenses of organizing, revising, amending,
converting, modifying, or terminating the Company or the Articles of
Incorporation;

 

(xii)                             expenses of maintaining communications with
Stockholders, including the cost of preparation, printing, and mailing annual
reports and other Stockholder reports, proxy statements and other reports
required by governmental entities;

 

(xiii)                          administrative service expenses (including
personnel costs; provided, however, that no reimbursement shall be made for
costs of personnel to the extent that such personnel perform services in
transactions for which the Advisor receives a separate fee); and

 

(xiv)                         audit, accounting and legal fees.

 

(b)                                 Expenses incurred by the Advisor on behalf
of the Company and payable pursuant to this Paragraph 10 shall be reimbursed no
less than monthly to the Advisor. The Advisor shall prepare a statement
documenting the expenses of the Company and the calculation of the Advisor Asset
Management Fee during each quarter, and shall deliver such statement to the
Company within 45 days after the end of each quarter.

 

11.                                 OTHER SERVICES.  Should the Directors
request that the Advisor or any director, officer or employee thereof render
services for the Company other than set forth in Paragraph 3, such services
shall be separately compensated at such rates and in such amounts as are agreed
by the Advisor and the Independent Directors of the Company, subject to the
limitations contained in the Articles of Incorporation, and shall not be deemed
to be services pursuant to the terms of this Agreement.

 

12.                                 FIDELITY BOND.  The Advisor shall maintain a
fidelity bond for the benefit of the Company which bond shall insure the Company
from losses of up to $200,000 per occurrence and shall be of the type
customarily purchased by entities performing services similar to those provided
to the Company by the Advisor.

 

13.                                 REIMBURSEMENT TO THE ADVISOR.  For any year
in which the Company qualifies as a REIT, the Company shall not reimburse the
Advisor at the end of any fiscal quarter Operating Expenses that, in the four
consecutive fiscal quarters then ended (the “Expense Year”) exceed (the “Excess
Amount”) the greater of 2% of Average Invested Assets or 25% of Net Income (the
“2%/25% Guidelines”) for such year. Any Excess Amount paid to the Advisor during
a fiscal quarter shall be repaid to the Company or, at the option of the
Company, subtracted from the Operating Expenses reimbursed during the subsequent
fiscal quarter.  If there is an Excess Amount in any Expense Year and the
Independent Directors determine that such excess was justified, based on unusual
and nonrecurring factors which they deem sufficient, the Excess Amount may be
carried over and included in Operating Expenses in subsequent Expense Years, and
reimbursed to the Advisor in one or more of such years, provided that Operating
Expenses in any Expense Year, including any Excess Amount to be paid to the
Advisor, shall not exceed the 2%/25% Guidelines.  Within 60 days after the end
of any fiscal quarter of the Company for which total Operating Expenses for the
Expense Year exceed the 2%/25% Guidelines, there shall be sent to the
stockholders a written disclosure of such fact, together with an explanation of
the factors the Independent Directors considered in determining that such excess
expenses were justified. Such determination shall be reflected in the minutes of
the meetings of the Board of Directors. The Company will not reimburse the
Advisor or its Affiliates for services for which the Advisor or its Affiliates
are entitled to compensation in the form of a separate fee. All figures used in
the foregoing

 

14

--------------------------------------------------------------------------------


 

computation shall be determined in accordance with generally accepted accounting
principles applied on a consistent basis.

 

14.                                 OTHER ACTIVITIES OF THE ADVISOR.  Nothing
herein contained shall prevent the Advisor from engaging in other activities,
including, without limitation, the rendering of advice to other Persons
(including other REITs) and the management of other programs advised, sponsored
or organized by the Advisor or its Affiliates; nor shall this Agreement limit or
restrict the right of any director, officer, employee, or stockholder of the
Advisor or its Affiliates to engage in any other business or to render services
of any kind to any other partnership, corporation, firm, individual, trust or
association. The Advisor may, with respect to any investment in which the
Company is a participant, also render advice and service to each and every other
participant therein. The Advisor shall report to the Directors the existence of
any condition or circumstance, existing or anticipated, of which it has
knowledge, which creates or could create a conflict of interest between the
Advisor’s obligations to the Company and its obligations to or its interest in
any other partnership, corporation, firm, individual, trust or association. The
Advisor or its Affiliates shall promptly disclose to the Directors knowledge of
such condition or circumstance. If the Sponsor, Advisor, Director or Affiliates
thereof have sponsored other investment programs with similar investment
objectives which have investment funds available at the same time as the
Company, it shall be the duty of the Directors (including the Independent
Directors) to adopt the method set forth in the Registration Statement or
another reasonable method by which properties are to be allocated to the
competing investment entities and to use their best efforts to apply such method
fairly to the Company.

 

The Advisor shall be required to use its best efforts to present a continuing
and suitable investment program to the Company which is consistent with the
investment policies and objectives of the Company, but neither the Advisor nor
any Affiliate of the Advisor shall be obligated generally to present any
particular investment opportunity to the Company even if the opportunity is of
character which, if presented to the Company, could be taken by the Company.

 

The Advisor or its Affiliates may make such an investment in a property only
after (i) such investment has been offered to the Company and all public
partnerships and other investment entities Affiliated with the Company with
funds available for such investment and (ii) such investment is found to be
unsuitable for investment by the Company, such partnerships and investment
entities.

 

In the event that the Advisor or its Affiliates is presented with a potential
investment which might be made by the Company and by another investment entity
which the Advisor or its Affiliates advises or manages, the Advisor shall
consider the investment portfolio of each entity, cash flow of each entity, the
effect of the acquisition on the diversification of each entity’s portfolio,
rental payments during any renewal period, the estimated income tax effects of
the purchase on each entity, the policies of each entity relating to leverage,
the funds of each entity available for investment and the length of time such
funds have been available for investment. In the event that an investment
opportunity becomes available which the Advisor determines is suitable for the
Company based on the criteria set forth above, then the investment opportunity
shall be offered to the Company.  The Advisor may consider the property for its
own investment only if such property is deemed inappropriate for any investment
entity which is advised or managed by the Advisor, including the Company.

 

15.                                 RELATIONSHIP OF ADVISOR AND COMPANY.  The
Company and the Advisor are not partners or joint venturers with each other, and
nothing in this Agreement shall be construed to make them such partners or joint
venturers or impose any liability as such on either of them.

 

16.                                 TERM; TERMINATION OF AGREEMENT.  This
Agreement shall continue in force for a period of one year from the date hereof,
subject to an unlimited number of successive one-year renewals

 

15

--------------------------------------------------------------------------------


 

upon mutual consent of the parties. It is the duty of the Directors to evaluate
the performance of the Advisor annually before renewing the Agreement, and each
such renewal shall be for a term of no more than one year.

 

17.                                 TERMINATION BY EITHER PARTY.  This Agreement
may be terminated upon 60 days written notice with or without Cause and without
penalty, by either party (by a majority of the Independent Directors of the
Company or a majority of the Board of Directors of the Advisor, as the case may
be).

 

18.                                 ASSIGNMENT TO AN AFFILIATE.  This Agreement
may be assigned by the Advisor to a Permitted Affiliate with the approval of a
majority of the Directors (including a majority of the Independent Directors).
The Advisor may assign any rights to receive fees or other payments under this
Agreement without obtaining the approval of the Directors. This Agreement shall
not be assigned by the Company without the consent of the Advisor, except in the
case of an assignment by the Company to a corporation or other organization
which is a successor to all of the assets, rights and obligations of the
Company, in which case such successor organization shall be bound hereunder and
by the terms of said assignment in the same manner as the Company is bound by
this Agreement.

 

19.                                 PAYMENTS TO AND DUTIES OF ADVISOR UPON
TERMINATION.  Payments to the Advisor of unpaid expense reimbursements pursuant
to this Section 19 shall be subject to the 2%/25% Guidelines to the extent
applicable.

 

(a)                                  After the Termination Date, the Advisor
shall not be entitled to compensation for further services hereunder except it
shall be entitled to receive from the Company within 30 days after the effective
date of such termination all unpaid reimbursements of expenses and all earned
but unpaid fees payable to the Advisor prior to termination of this Agreement.

 

(b)                                 The Advisor shall promptly upon termination:

 

(i)                                     pay over to the Company all money
collected and held for the account of the Company pursuant to this Agreement,
after deducting any accrued compensation and reimbursement for its expenses to
which it is then entitled;

 

(ii)                                  deliver to the Directors a full
accounting, including a statement showing all payments collected by it and a
statement of all money held by it, covering the period following the date of the
last accounting furnished to the Directors;

 

(iii)                               deliver to the Directors all assets,
including Properties, and documents of the Company then in the custody of the
Advisor; and

 

(iv)                              cooperate with the Company to provide an
orderly management transition.

 

20.                                 INDEMNIFICATION BY THE COMPANY.  The Company
shall indemnify and hold harmless the Advisor and its Affiliates, including
their respective officers, directors, partners and employees, from all
liability, claims, damages or losses arising in the performance of their duties
hereunder, and related expenses, including reasonable attorneys’ fees, to the
extent such liability, claims, damages or losses and related expenses are not
fully reimbursed by insurance, subject to any limitations imposed by the laws of
the State of Maryland or the Articles of Incorporation of the Company.
Notwithstanding the foregoing, the Advisor shall not be entitled to
indemnification or be held harmless pursuant to this paragraph 20 for any
activity which the Advisor shall be required to indemnify or hold

 

16

--------------------------------------------------------------------------------


 

harmless the Company pursuant to paragraph 21. Any indemnification of the
Advisor may be made only out of the net assets of the Company and not from
Stockholders.  Notwithstanding the foregoing, the Company may not indemnify or
hold harmless the Advisor, its Affiliates, or any of their respective officers,
directors, partners or employees in any manner that would be inconsistent with
the provisions of Section II.G of the REIT Guidelines adopted by the North
American Securities Administrators Association (the “Indemnification
Guideline”).  A copy of the Indemnification Guideline is attached hereto as
Exhibit A and is incorporated herein by reference.

 

21.                                 INDEMNIFICATION BY ADVISOR.  The Advisor
shall indemnify and hold harmless the Company from contract or other liability,
claims, damages, taxes or losses and related expenses including attorneys’ fees,
to the extent that such liability, claims, damages, taxes or losses and related
expenses are not fully reimbursed by insurance and are incurred by reason of the
Advisor’s bad faith, fraud, willful misfeasance, misconduct, negligence or
reckless disregard of its duties, but the Advisor shall not be held responsible
for any action of the Board of Directors in following or declining to follow any
advice or recommendation given by the Advisor.  Notwithstanding the foregoing,
the Company may not indemnify or hold harmless the Advisor, its Affiliates, or
any of their respective officers, directors, partners or employees in any manner
that would be inconsistent with the provisions of Section II.G of the REIT
Guidelines adopted by the North American Securities Administrators Association.

 

22.                                 NOTICES.  Any notice, report or other
communication required or permitted to be given hereunder shall be in writing
unless some other method of giving such notice, report or other communication is
required by the Articles of Incorporation, the Bylaws, or accepted by the party
to whom it is given, and shall be given by being delivered by hand or by
overnight mail or other overnight delivery service to the addresses set forth
herein:

 

To the Directors and to the Company:

 

Dividend Capital Trust Inc.
518 17th Street
Suite 1700
Denver, CO 80202

 

 

 

To the Advisor:

 

Dividend Capital Advisors LLC
518 17th Street
Suite 1700
Denver, CO 80202

 

Either party may at any time give notice in writing to the other party of a
change in its address for the purposes of this Paragraph 22.

 

23.                                 MODIFICATION.  This Agreement shall not be
changed, modified, terminated, or discharged, in whole or in part, except by an
instrument in writing signed by both parties hereto, or their respective
successors or assignees.

 

24.                                 SEVERABILITY.  The provisions of this
Agreement are independent of and severable from each other, and no provision
shall be affected or rendered invalid or unenforceable by virtue of the fact
that for any reason any other or others of them may be invalid or unenforceable
in whole or in part.

 

25.                                 CONSTRUCTION.  The provisions of this
Agreement shall be construed and interpreted in accordance with the laws of the
State of Colorado.

 

26.                                 ENTIRE AGREEMENT.  This Agreement contains
the entire agreement and understanding among the parties hereto with respect to
the subject matter hereof, and supersedes all prior

 

17

--------------------------------------------------------------------------------


 

and contemporaneous agreements, understandings, inducements and conditions,
express or implied, oral or written, of any nature whatsoever with respect to
the subject matter hereof. The express terms hereof control and supersede any
course of performance and/or usage of the trade inconsistent with any of the
terms hereof. This Agreement may not be modified or amended other than by an
agreement in writing.

 

27.                                 INDULGENCES, NOT WAIVERS.  Neither the
failure nor any delay on the part of a party to exercise any right, remedy,
power or privilege under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, remedy, power or privilege
preclude any other or further exercise of the same or of any other right,
remedy, power or privilege, nor shall any waiver of any right, remedy, power or
privilege with respect to any occurrence be construed as a waiver of such right,
remedy, power or privilege with respect to any other occurrence. No waiver shall
be effective unless it is in writing and is signed by the party asserted to have
granted such waiver.

 

28.                                 GENDER.  Words used herein regardless of the
number and gender specifically used, shall be deemed and construed to include
any other number, singular or plural, and any other gender, masculine, feminine
or neuter, as the context requires.

 

29.                                 TITLES NOT TO AFFECT INTERPRETATION.  The
titles of paragraphs and subparagraphs contained in this Agreement are for
convenience only, and they neither form a part of this Agreement nor are they to
be used in the construction or interpretation hereof.

 

30.                                 EXECUTION IN COUNTERPARTS.  This Agreement
may be executed in any number of counterparts, each of which shall be deemed to
be an original as against any party whose signature appears thereon, and all of
which shall together constitute one and the same instrument. This Agreement
shall become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories.

 

31.                                 INITIAL INVESTMENT.  The Advisor has made a
capital contribution of $200,000 to the Operating Partnership in exchange for OP
Units. The Advisor may not sell any of the OP Units while the Advisor acts in
such advisory capacity to the Company, provided, that such OP Units may be
transferred to Affiliates of the Advisor. The restrictions included above shall
not apply to any other Securities acquired by the Advisor or its Affiliates. The
Advisor shall not vote any Shares it now owns, or hereafter acquires, in any
vote for the election of Directors or any vote regarding the approval or
termination of any contract with the Advisor or any of its Affiliates.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Advisory Agreement as of the date and year first above written.

 

 

DIVIDEND CAPITAL TRUST INC.

 

 

 

By:

 /s/ Evan H. Zucker

 

 

Name:

Evan H. Zucker

 

Title:

President

 

 

 

 

 

 

 

DIVIDEND CAPITAL ADVISORS LLC

 

 

 

 

 

 

By:

 /s/ James R. Mulvihill

 

 

Name:

James R. Mulvihill

 

Title:

Member

 

19

--------------------------------------------------------------------------------


 

EXHIBIT A

 

INDEMNIFICATION GUIDELINE

 

(a)                                  Liability and Indemnification

 

(i)                                     The REIT shall not provide for
indemnification of the TRUSTEES, ADVISORS or AFFILIATES for any liability or
loss suffered by the TRUSTEES, ADVISORS or AFFILIATES, nor shall it provide that
the TRUSTEES, ADVISORS or AFFILIATES be held harmless for any loss or liability
suffered by the REIT, unless all of the following conditions are met:

 

(1)                                  The TRUSTEES, ADVISORS or AFFILIATES have
determined, in good faith, that the course of conduct which caused the loss or
liability was in the best interests of the REIT.

 

(2)                                  The TRUSTEES, ADVISORS or AFFILIATES were
acting on behalf of or performing services for the REIT.

 

(3)                                  Such liability or loss was not the result
of:

 

(a)                                  negligence or misconduct by the TRUSTEES,
excluding the INDEPENDENT TRUSTEES, ADVISORS or AFFILIATES; OR

 

(b)                                 gross negligence or willful misconduct by
the INDEPENDENT TRUSTEES.

 

(4)                                  Such indemnification or agreement to hold
harmless is recoverable only out of REIT net assets and not from SHAREHOLDERS.

 

(ii)                                  Notwithstanding anything to the contrary
contained in Section II.G.1, the TRUSTEES, ADVISORS or AFFILIATES and any
persons acting as a broker-dealer shall not be indemnified by the REIT for any
losses, liabilities or expenses arising from or out of an alleged violation of
federal or state securities laws by such party unless one or more of the
following conditions are met:

 

(1)                                  There has been a successful adjudication on
the merits of each count involving alleged securities law violations as to the
particular indemnitee.

 

(2)                                  Such claims have been dismissed with
prejudice on the merits by a court of competent jurisdiction as to the
particular Indemnitee.

 

(3)                                  A court of competent jurisdiction approves
a settlement of the claims against a particular indemnitee and finds that
indemnification of the settlement and the related costs should be made, and the
court considering the request for indemnification has been advised of the
position of the Securities and Exchange Commission and of the published position
of any state securities regulatory authority in which securities of the REIT
were offered or sold as to indemnification for violations of securities laws.

 

(iii)                               The advancement of REIT funds to the
TRUSTEES, ADVISORS or AFFILIATES for legal expenses and other costs incurred as
a result of any legal action for which indemnification is being sought is
permissible only if all of the following conditions are satisfied:

 

A-20

--------------------------------------------------------------------------------


 

(1)                                  The legal action relates to acts or
omissions with respect to the performance of duties or services on behalf of the
REIT.

 

(2)                                  The legal action is initiated by a third
party who is not a SHAREHOLDER or the legal action is initiated by a SHAREHOLDER
acting in his or her capacity as such and a court of competent jurisdiction
specifically approves such advancement.

 

(3)                                  The TRUSTEES, ADVISORS and AFFILIATES
undertake to repay the advanced funds to the REIT, together with the applicable
legal rate of interest thereon, in cases in which such TRUSTEES, ADVISORS or
AFFILIATES are found not to be entitled to indemnification.

 

A-21

--------------------------------------------------------------------------------